  Case: 4:21-cv-00522-JAR Doc. #: 7 Filed: 05/19/21 Page: 1 of 5 PageID #: 113




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

CHEVALIER HOWARD,                                        )
                                                         )
              Plaintiff,                                 )
                                                         )
       V.                                                )            No. 4:21-CV-522 JAR
                                                         )
NEWREZ, LLC, et al.,                                     )
                                                         )
              Defendants.                                )


                                    MEMORANDUM AND ORDER

        This matter is before the Court on two motions filed by self-represented plaintiff Chevalier

Howard: a motion to seal this case and a motion for a non-civil case number. ECF Nos. 4-5. Both

motions will be denied for the reasons discussed below. 1

                                                 Background

        Plaintiff initiated this suit by filing a document titled "Bill in Equity" on May 4, 2021. ECF

No. 1. In that pleading, plaintiff states that he seeks re.lief for "l) Breach of Contract, 2) Breach

of Fiduciary Duty, 3) Fraud ·in the Factum, 4) Negligent Misrepresentation, 5) Gross Negligence,

and 6) Unjust Enrichment." Id. at 1. The pleading is difficult to follow with long, quoted passages

and extensive underlining. However, it seems that the case pertains to a mortgage loan agreement

for the purchase of real property, that plaintiff entered into "by mist~ke, error, and accident" in

2004. Id. at 9. The loan is now being serviced by one or more of the defendants, who plaintiff

describes as "transferees and assignees" of the loan contract. Id. at 21. Plaintiff seems to be

asserting that defendants have breached the loan agreement - as they "'inherit' the liabilities" of



1
  The Court acknowledges that there is still a motion to proc~ed in forma pauperis pending before this Court. ECF
No. 2. This motion is under advisement and will be ruled in a separate order.



                                                                                                                    ,_,
  Case: 4:21-cv-00522-JAR Doc. #: 7 Filed: 05/19/21 Page: 2 of 5 PageID #: 114




the original loan provider - but also that plaintiff is not bound by the original loan agreement due
                         ,
to a lack of full disclosure when the contract was executed. Id. at 20-21. It appears that plaintiff

is behind in payments on the loan-and defendants are attempting to collect, with a possibility of 1

foreclosure. ECF No. 1-3 at 6, 40-43. In January 2021, plaintiff sent defendants a "Billing

Statement" charging them over 25 million dollars for the alleged crimes committed regarding the

loan. Id. at 25. Plaintiff also reported defendants to the IRS for alleged violations of income tax

law. Id. at 50-53.

                                   Motion to Seal (ECF No. 4)

       Plaintiffs reasons for wanting to seal this matter are as follows:

       [S]o the public may not be alarmed or harmed by comprehending:

       1) the impact of the Trading with the Enemy Act (1917) that was amended by the
       Emergency Banking Relief Act (1933), which confirmed and approved Presidential
       Proclamation 2039 on March 6, 1933 and Presidential Proclamation 2040 on March
       9, 1933 .... and                                                    .

       2) how lending institutions create money with little to no risk due to their refusal to
       comply with Generally Accepted Accounting Principles (GAAP) and Generally
       Accepted Auditing Standards (GAAS).

ECF No. 4 at 1-2. Plaintiff argues that Acts and Proclamations from 1917 and 1933 diminished

the "rights" of United States citizens to just "privileges," which has caused ''due process rights to

be not cognizable in courts oflaw." Id. Also, plaintiff argues that noncompliance with accounting
                                        (




and auditing principles have the "same economic effect [as] stealing, counterfeiting, and swindling

the public." Id. at 2. Plaintiff warns that if the public was aware of.these crimes, it would cause

"irreparable alarm and/or harm."      Id.   Plaintiff cites no legal authority (e.g., constitutional

provisions, statutes, or cases) to support his motion.

       Under Local Rule 13.05, pleadings and documents in civil cases can be filed under seal

"[u]pon a showing of good cause." E.D. Mo. L. R. 13.05(A)(l). A district court "has supervisory



                                                -2-
  Case: 4:21-cv-00522-JAR Doc. #: 7 Filed: 05/19/21 Page: 3 of 5 PageID #: 115




control over its records" and "[w]hether or not to seal a court file is a decision 'best left to the

sound discretion of the trial court."' Flynt v. Lombardi, 885 F.3d 508; 511 (8th Cir. 2018) (citing

Webster Groves Sch. Dist. v. Pulitzer Publ'g Co., 898 F.2d 1371, 1376 (8th Cir. 1990)); Duckworth
  r
v. St. Louis Metro. Police Dep't, 654 F. App'x 249,250 (8th Cir. 2016) (quoting United States v.

Wehbe, 791 F.2d 103, 106 (8th Cir. 1986)).

       There is a common-law right of access to judicial records of a civil proceeding. IDT Corp.

v. eBay, 709 F.3d 1220, 1222 (8th_ Cir. 2013). Whether the common-law presumption can be

overcome is determined by balancing "the interests served by the common-law right of access ...

against the salutary interests served by maintaining confidentiality of the information sought to be

sealed." Id. at 1223. The presumption of public access to judicial records may be overcome if the

party seeking to keep the records under seal provides "the most compelling reasons" for doing so. _
   '
In re Neal, 461 F.3d 1048, 1053 (8th Cir. 2006) (citation omitted). In general, a private parties'

desire to maintain confidentiality is not enough to overcome the "long-standing presumption of

public access to litigation in the courts." CAA Sports LLC. v. Dogra, No; 4:18-cv-01887.:.SNLJ,
                                                                                   -'

2018 WL 6696622, at *1 (E.D. Mo. Dec. 20, 2018). Sealing documents is generally appropriate

when necessary to "shield victim identities, protect trade secrets, secure inatters of national

security, honor the rules of sovereign nations, and conceal personal identifying information such

as social security numbers or dates of birth." Id. (compiling cases).

       Here, plaintiff attempts to justify the sealing of this matter with the beliefthat the general

public will be alarmed by Presidential Proclamations issued over eighty-five years ago and alleged

abuses in accounting practices. The Court disagrees. Plaintiff has not shown good cause or a

compelling reason to overcome the presumption of public access to judicial records. Any desire

by privatea.party plaintiff to maintain confidentiality of this matter does not outweigh the Court~s




                                               -3-
 Case: 4:21-cv-00522-JAR Doc. #: 7 Filed: 05/19/21 Page: 4 of 5 PageID #: 116

                                                                                                       \




interest in preserving the common-law right of access to judicial records of a civil proceeding.

Plaintiffs motion to seal will be denied.

                         Motion for Non-Civil Case Number (ECF No. 5)

       Self-represented plaintiff also filed a "Motion for Non-Civil'Case Number" which states

in its entirety: "COMES NOW Complainant incorporates by reference the Complaint. Pursuant

to pages 1-7 of said Complaint, namely paragraphs 1 and 3-12, Complainant motions this Court

for a non-civil case number." ECF No. 5 at 1. Plaintiff does not state what kind of case number

he would like this case to have instead of a civil case number.

       This case would not be appropriately labelled with a criminal case number, as the matter

does not involve criminal charges brought by the government. To th~ extent that plaintiff seeks a

miscellaneous case number for this matter, that would also be inappropriate. Miscellaneous cases

are brought for matters such as motions to quash subpoenas issued by other courts, registrations

of judgments for another district, and similar miscellaneous matters. The Court notes that plaintiff

filed a miscellaneous case in this Court in 2016 that was found to be inappropriately filed and the

complaint was transferred to a regular civil action. See Howard v. James B Nutter & Co., No.

4:16-cv-336-CDP (E.D. Mo. filed Mar. 8, 2016). Similar to this case, that civil action also

involved a foreclosure on real property. The Cdurt finds that this breach of contract action between

private parties was appropriately filed as a civil action. Plaintiffs motion for a non-civil case

number will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to seal [ECF No. 4] is DENIED.

       IT IS FURTHER ORDERED that plaintiffs motion for a non-civil case number [ECF

No. 5] is DENIED.




                                               -4-
Case: 4:21-cv-00522-JAR Doc. #: 7 Filed: 05/19/21 Page: 5 of 5 PageID #: 117




    Dated this 1 t y of May, 2021.


                                                .ROSS
                                              ED STATES DISTRICT JUDGE




                                                                          ''-




                                     -5-
